Citation Nr: 0722927	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  94-09 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chondromalacia patella with degenerative changes of the right 
knee.

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia patella with degenerative changes of the left 
knee, since February 26, 1998.

3.  Entitlement to an effective date earlier than February 
26, 1998, for the award of a 10 percent rating for 
chondromalacia patella with degenerative changes of the left 
knee.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1971 to 
August 1984.

These matters come before the Board of Veterans' Appeals 
(Board) from two rating decisions.  In an August 1983 rating 
decision, the RO assigned the veteran a 10 percent rating for 
his right knee condition, effective May 18, 1993, and 
continued the veteran's noncompensable rating for his left 
knee condition.  The veteran filed a notice of disagreement 
(NOD) in September 1993, and the RO issued a statement of the 
case (SOC) in October 1993.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in November 1993.

In April 1994, the veteran testified during a Board hearing 
at the RO before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record.

In March 1996 and December 1997, the Board remanded the 
veteran's claims to the RO for further development.

In a March 1998 decision, the Board denied the veteran's 
claims for increased ratings for the right and left knees.  
The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In September 1998, 
Counsel for the VA Secretary filed a Motion to the Court 
arguing that the Court should vacate and remand the Board's 
March 1998 decision.  In an Order dated in October 1998, the 
Court granted this motion, vacating the March 1998 Board 
decision and remanding the matters to the Board for further 
proceedings consistent with the Order.

In June 1999, pursuant to the March 1998 Court Order, the 
Board remanded the veteran's claims to the RO for further 
development.

In December 1999, the RO assigned a 10 percent rating for the 
veteran's chondromalacia patella, left, effective October 4, 
1999.  In January 2000, the veteran disagreed with the 
effective date of the award of the 10 percent rating.

In January 2000, the veteran testified during a hearing at 
the RO before RO personnel; a transcript of the hearing is of 
record.

In February 2000, the RO issued an SOC regarding the 
effective date of the increase awarded for the left knee 
condition.  Within the SOC, the RO granted the veteran an 
earlier effective date of February 26, 1998 for the award of 
10 percent for his left knee condition.  The veteran filed a 
substantive appeal (via a VA Form 9) in March 2000.

In May 2000, the Board remanded the veteran's claims 
currently on appeal to the RO.

In July 2001, the veteran testified during a Board hearing at 
the RO before a Veterans Law Judge; a transcript of the 
hearing is of record.

In February 2002, the Board denied the veteran's claims for 
increased ratings for the right and left knees and for an 
earlier effective date for the grant of an increased rating 
for the left knee.  The veteran filed a timely appeal to the 
Court.  In October 2002, Counsel for the VA Secretary filed a 
Motion to the Court arguing that the Court should vacate and 
remand the Board's February 2002 decision.  In an Order dated 
in November 2002, the Court granted this motion, vacating the 
February 2002 Board decision and remanding the matters to the 
Board for further proceedings consistent with the Order.

In September 2003, the Board remanded the veteran's claims to 
the RO, for action consistent with the November 2002 Court 
Order.

In August 2005, the Board denied the veteran's claims for 
increased ratings for the right and left knees and for an 
earlier effective date for the grant of an increased rating 
for the left knee.  The veteran again filed a timely appeal 
to the Court.  In an April 2007 joint motion, Counsel for the 
VA Secretary and Counsel for the veteran argued that the 
Court should vacate and remand the Board's August 2005 
decision.  In an Order dated in April 2007, the Court granted 
this motion, vacating the August 2005 Board decision and 
remanding the matters to the Board for further proceedings 
consistent with the Order.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran's service-connected right knee disability is 
presently characterized by X-ray evidence of arthritis, with 
range of motion from 0 to 90 degrees, accompanied by pain 
productive of functional impairment, but no instability or 
subluxation.

3.  On May 18, 1993, the veteran submitted a claim for an 
increased rating for chondromalacia patella of the left (and 
right) knees.

4.  Prior to February 26, 1998, left knee disability 
manifested with range of motion from 0 to 104 degrees, 
painful motion, and crepitus; there was no evidence of 
recurrent subluxation or lateral instability.

5.  On February 26, 1998, radiographic studies for the first 
time demonstrated the presence of osteoarthritis of the left 
knee.

6.  Since February 26, 1998, the veteran's service-connected 
left knee disability has been predominantly characterized by 
X-ray evidence of arthritis, with range of motion from 0 to 
90 degrees, accompanied by pain productive of functional 
impairment, but no evidence of instability or subluxation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chondromalacia patella with degenerative changes of the right 
knee are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2006).

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia patella with degenerative changes of the left 
knee, since February 26, 1998, are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.40, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2006).

3.  The criteria for an effective date earlier than February 
26, 1998 for the award of a 10 percent rating for 
chondromalacia patella with degenerative changes of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. §§ 3.400(o), 4.40, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a February 2004 post-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for an 
increased rating and to substantiate a claim for an earlier 
effective date for the grant of an increased rating, as well 
as what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The letter also requested that the veteran 
submit any evidence in his possession that pertained to the 
claims.  Further, the October 2004 supplemental SOC (SSOC) 
reflects readjudication of the claims after issuance of this 
letter.  Hence, the appellant is not shown to be prejudiced 
by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

Regarding Dingess/Hartman, the Board finds that the veteran 
was notified regarding all possible rating formulas in the 
SOC and SSOCs, and that this suffices for Dingess/Hartman.  
In addition, the veteran was given notice as to how effective 
dates are assigned in the February 2004 RO letter.  
Regardless of the notice received by the veteran, as the 
decision herein denies the claims for increase and for an 
earlier effective date, no effective date is being, or is to 
be, assigned; hence, there is no possibility of prejudice to 
the veteran under the requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as reports of VA examination and outpatient 
treatment records from the VA Medical Center (VAMC) in St. 
Louis, Missouri.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
and the Appeals Management Center (AMC), the appellant has 
been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Thus, any such error is 
deemed harmless and does not preclude appellate consideration 
of the matters on appeal, at this juncture.  See Mayfield, 20 
Vet. App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Factual Background

Service medical records covering the period from April 1977 
to March 1984 show treatment during that time for 
chondromalacia patellae.  During the course of outpatient 
orthopedic treatment in mid-March 1984, the veteran gave a 
"long history" of knee pain on the right, though, currently, 
his left knee was somewhat worse than the right knee.  
According to the veteran, his knee problems were worse with 
running and deep knee bends.  Physical examination revealed 
no evidence of effusion.  There was a full range of motion 
bilaterally, though with pain on patellar compression on the 
left.  Tone was described as good, and there was no evidence 
of joint instability.  At the time of evaluation, 
radiographic studies of the veteran's knees were normal.

An X-ray of the bilateral knees conducted during a June 1986 
VA examination revealed negative bilateral knees.

During the course of a private orthopedic examination in 
January 1992, it was noted that the veteran was able to walk 
about the room on his tiptoes and heels, and could both 
execute and rise from full deep knee bends.  No deformities 
were present, and the veteran's knee joints displayed a full 
range of motion.

During the course of VA outpatient treatment in early July 
1992, the veteran gave a history of chronic right knee pain 
which had been getting worse.  Reportedly, the veteran had 
been experiencing pain in his right knee "off and on" for a 
period of five years.  The clinical assessment was knee pain.

Private radiographic studies of the veteran's right knee 
conducted in mid-May 1993 showed evidence of very mild 
spurring of the femoral condyle's inner aspect, though with 
no evidence of fracture, dislocation, or significant bony 
abnormality.  The clinical impression was "very mild 
degenerative changes."

On May 18, 1993, the veteran submitted the current claim for 
increased evaluations for his service-connected right and 
left knee disabilities.

Private treatment records dated in May and June 1993 show 
treatment at that time for various knee-related problems.  In 
mid-May 1993, the veteran was seen in the Emergency 
Department of a private medical facility for complaints of 
right knee pain.  At the time of evaluation, the veteran gave 
a history of "worn cartilage" in both knees.  The veteran was 
observed to ambulate with a limp, but there was no evidence 
of any knee swelling.  Physical examination of the right knee 
revealed no erythema, swelling or effusion.  The knee was 
nontender to palpation.  There was crepitus and range of 
motion was limited secondary to pain.

At the time of a private orthopedic examination in late May 
1993 by T.O., M.D, the veteran complained of knee pain, in 
particular, in his right knee, which had been exacerbated by 
his job, which required deep knee bending and prolonged 
periods of standing.  Physical examination revealed no 
evidence of any effusion.  Range of motion measurements 
showed full extension to 130 degrees of flexion bilaterally.  
The cruciate and collateral ligaments were stable 
bilaterally, and there was normal strength in all lower 
extremity muscle groups.  There was some crepitus with range 
of motion, in particular, in the joint line of the right knee 
medially and laterally, which caused the veteran some 
discomfort.  No locking or popping was present, and 
McMurray's test was negative bilaterally.  The diagnosis was 
early degenerative arthritis of the right knee, based on X-
rays of the right knee.

A June 1993 private Certificate of Fitness record shows that 
the veteran required limited duty of no deep knee bands and 
no standing over 30 minutes due to right knee strain and 
early degenerative joint disease of the right knee.

In August 1993, a VA orthopedic examination was accomplished.  
At the time of examination, the veteran gave a history of 
discomfort "on and off" in his right knee.  Reportedly, the 
veteran had been able to "get by" by wearing a brace, and 
using anti-inflammatory medication.  However, in May 1993, he 
found himself in the emergency room of a private medical 
facility as a result of "increased right knee pain."  When 
questioned regarding his left knee, the veteran commented 
that he "didn't have much problem" with that knee.  He stated 
that while there was a "grinding feeling" and discomfort in 
the right knee, this was not true of the left knee.  At the 
time of examination, neither knee showed any evidence of 
instability.  McMurray's test was negative bilaterally, and 
flexion of the left knee was between 110 and 115 degrees.  
Radiographic studies revealed no evidence of any fracture or 
dislocation of either knee, and both of the veteran's knee 
joints were well maintained.  The radiographic impression was 
no evidence of fracture or other bony abnormality.

In a rating decision of August 1993, the previous 
(noncompensable) rating for the veteran's right knee 
disability was increased to 10 percent, effective May 18, 
1993, the date of receipt of his claim for increase.  A 
noncompensable rating was continued for the veteran's left 
knee disability.

In a September 1993 letter, a private orthopedic surgeon, 
R.P., M.D., commented that the veteran suffered from pain in 
both knees, the right knee being somewhat worse than the 
left.  In the opinion of the private physician, the veteran 
exhibited some mild crepitation, as well as what appeared to 
be "synovial plica-type symptoms" in the parapatellar region.

In an undated letter received by VA in September 1993, the 
private physician, P.S., M.D., stated that he had reviewed 
the veteran's medical records, and that, in his opinion, the 
veteran did exhibit "significant degenerative arthritis of 
his knees."  The physician further noted that the veteran's 
problems might have been aggravated by a June 1992 injury to 
his right knee, and that, due to such problems, there was a 
need for the veteran to bid on a permanent change of jobs to 
a position not involving excessive walking, climbing, or 
prolonged standing.

In correspondence of mid-October 1993, a private orthopedic 
surgeon stated that the veteran suffered from "contingent" 
knee pain due to weakness and patellofemoral dysfunction.  
The physician recommended that the veteran continue in an 
active exercise program, involving occasional, but no 
repetitive, deep knee bends or squatting activities.

In correspondence of early December 1993, that same private 
orthopedic surgeon commented that, due to the veteran's 
problems with patellofemoral dysfunction and chondromalacia, 
and his history of prior heel cord injury, it was "unlikely" 
that he could return to jobs requiring deep knee bends or 
lifting from a squatting position.

In correspondence of January 1994, the veteran's private 
orthopedic surgeon stated that the appellant had been under 
his care for multiple orthopedic problems, among them, 
patellofemoral dysfunction and chondromalacia.  Due to these 
problems, the veteran had been placed on "permanent 
restriction" from positions requiring deep knee bends or 
lifting from a squatting position.

In January 1994, an additional VA orthopedic examination was 
accomplished.  At the time of examination, it was noted that 
the veteran limped on his right knee, and utilized a walking 
cane.  The veteran reported that after August 1993, the 
veteran, who was a mechanic, was put on limitation of no deep 
bending or lifting in a squatting position, and because the 
veteran could not do his job with these limitations, he had 
not returned to work.  Physical examination revealed that the 
veteran had a mild knee valgus on the right of approximately 
5 degrees.  There was no swelling of either knee, and not 
much crepitus on passive extension and flexion.  However, on 
palpation of the right knee, there was some evidence of 
tenderness in the area of the patellar ligament.  At the time 
of evaluation, there was no evidence of any anteroposterior 
or lateral instability, though on McMurray's test, there was 
increased crepitus and pain in the right knee.  No such 
crepitus or pain was present on the left.  Range of motion 
measurements showed flexion to 125 degrees on the right, and 
to 128 degrees on the left.  Magnetic Resonance Imaging (MRI) 
conducted in conjunction with the veteran's orthopedic 
examination was considered "nondiagnostic" due to technical 
limitations.  The pertinent diagnoses were negative left 
knee, and chondromalacia of the right knee.

During the course of VA outpatient treatment in late March 
1994, the veteran complained of bilateral knee pain, somewhat 
worse on the right than the left, with aching following 
increased activity, and on awakening in the morning.  On 
physical examination, there were negative guarding and 
apprehension signs bilaterally.  Lateral tracking of the 
patella resulted in pain, somewhat worse on the right than 
the left, though with no evidence of any laxity.  
Radiographic studies of the veteran's knees were described as 
within normal limits.  The clinical assessment was chronic 
bilateral patellofemoral pain.

At the time of a hearing before a traveling Veterans Law 
Judge in April 1994, the veteran offered testimony regarding 
his service-connected knee disabilities.  The veteran stated 
that he could fully extend his right knee, but could not 
fully flex the knee.  See Transcript, page 3.  He stated that 
he had fallen on the steps about two weeks prior because his 
knee gave way.  Id.  He could only walk about a quarter of a 
mile and could only squat if someone helped him up.  See 
Transcript, page 4.  Regarding his left knee, he stated that 
of late, he had noticed an increase in pain in his left knee, 
to the extent that such pain was now "a daily thing."  See 
Transcript, page 9.  When further questioned as to whether 
his left knee ever "gave out," the veteran replied "not to my 
knowledge."  See Transcript, page 16.

A May 1994 private medical record from R.P., M.D. states that 
the veteran was placed on permanent restriction of no 
repeated deep knee bends or lifting from squatted position.  
He was able to do occasional lifting from 20 to 40 pounds.  
This represented no change in his restrictions since October 
1993.

In a statement of early June 1994, a private physician wrote 
that, with the exception of some discomfort on deep knee 
bending, the veteran's knees were stable, and exhibited a 
full range of motion.

April 1995 to December 1995 private medical records indicate 
that the veteran had an injury to his low back in April 1995, 
with a diagnosis of low back strain and disc herniation to 
the left at L4-5, per October 1995 computed tomography (CT) 
of the lumbar spine.  It was noted in a December 1995 
employee record from the veteran's employer that the veteran 
was found fit for limited duty until March 1996 and was 
recommended for no lifting greater than 15 pounds, no 
prolonged bending, stooping, no trunk twisting or crawling, 
and no standing or sitting for more than 30 minutes at a time 
due to his low back strain.

On VA orthopedic examination in October 1996, the veteran 
stated that, as a result of his service-connected knee 
disabilities, two years ago, he was absent for 10 months from 
his job.  Currently, he had been re-trained and would work as 
a clerk instead of being a mechanic and heavy equipment 
worker.  Current complaints consisted of popping and 
clicking, as well as pain in both knees.  According to the 
veteran, with the use of (anti) inflammatory medication, he 
was able to "hold up the pain" pretty well.  While in the 
past, the veteran had utilized knee braces on both knees, he 
was currently wearing a brace only on his left knee.

The physician noted that the veteran's claims file was 
available, and had been reviewed.  Physical examination 
revealed the veteran to limp on his right leg, though he was 
able to walk on both his toes and heels.  Deep knee bending 
was to 80 degrees, with pain in the bilateral heels.  Lower 
extremity strength was normal on the right, and 4/5 on the 
left.  The veteran's ligaments were within normal limits, and 
there was no evidence of either tenderness or effusion.  
Crepitus was present, somewhat more on the left than the 
right, accompanied by a complaint of pain on full extension.  
Range of motion measurements showed flexion to 110 degrees on 
the right, and to 104 degrees on the left, accompanied by 
pain.  McMurray's test resulted in pain and groaning 
bilaterally.  The Apley test likewise resulted in pain and 
groaning, but with no locking or "popping" noises.  
Radiographic studies of both knees failed to reveal evidence 
of any abnormality.  MRI was consistent with a small effusion 
in the right knee and a normal left knee.  The pertinent 
diagnoses were small effusion of the right knee, and left 
knee strain.

VA outpatient treatment records covering the period from 
December 1997 to February 1998 show treatment during that 
time for various knee problems.  In mid-December 1997, the 
veteran complained of pain in both knees, described as an 
"achy" pain, which was somewhat worse when the veteran first 
started moving in the morning.  According to the veteran, his 
leg would lock only occasionally, and then "give out."  On 
physical examination, there was evidence of increased left 
knee pain on flexion and extension.  The McMurray's and Apley 
tests were negative for both the right and left knees.  The 
clinical assessment was patellofemoral syndrome.

During the course of VA outpatient orthopedic treatment in 
mid-February 1998, the veteran complained of bilateral 
anterior knee pain.  Radiographic studies were described as 
within normal limits.  Physical examination was negative for 
any effusion, though the veteran's patellae were "tight" 
bilaterally.  Both of the veteran's patellae tracked well, 
and there was no evidence of instability or joint line pain.

February 26, 1998 VA X-rays of the bilateral knees revealed 
bilateral minimal osteoarthritis, with bilateral patellar 
spurs, and no evidence of fracture.

On outpatient VA orthopedic evaluation in August 1998, the 
veteran gave a history of pain in both knees of 13 years' 
duration.  Current complaints included "popping" and 
"squeaking," as well as periodic "giving out" of both knees.  
On physical examination, there was no evidence of any 
crepitus, or of varus/valgus instability.  The drawer sign 
was negative bilaterally, though the left anterior drawer 
maneuver produced some pain.  The McMurray test was negative, 
and there was a positive "pop" in the joint line bilaterally.  
Range of motion measurements showed extension to 175 degrees, 
and flexion to 100 degrees, bilaterally.  At the time of 
evaluation, both patellar tracking and "tilt" were within 
normal limits.

A September 1998 VA physical therapy record indicates that 
the veteran was tender to palpation along the left medial 
collateral ligament and medial tibial plateau.  The bilateral 
patellae laterally shifted.  Flexion of the right and left 
knees was to 90.  Flexion on the left was limited by patellar 
pain and flexion on the right was limited by tight 
quadriceps.  There was full extension bilaterally.  Posterior 
sag test, anterior drawer test, and posterior drawer test 
were all negative.  McMurray test on the left was positive 
for medial meniscus.  Apley compression test was positive.

In early October 1999, an additional VA orthopedic 
examination was accomplished.  At the time of examination, it 
was noted that the veteran's claims file was available, and 
had been reviewed.  Currently, the veteran complained of 
daily knee pain, with the left knee worse than the right.  
His walking was "limited," consisting of less than two 
blocks.  According to the veteran, he could stand for less 
than five to seven minutes.  He stated that were he to stand 
and walk longer than that, he would experience increased 
pain.  When questioned, the veteran stated that rainy or 
snowy weather increased his knee pain and reportedly, overall 
activity was decreased when his knee symptoms increased.  The 
VA examiner could not determine whether the veteran's knee 
motion decreased with "flare-ups" from the veteran's reported 
history.  When questioned regarding his medication, the 
veteran stated that the only medication he took was for his 
back.  The veteran no longer used a cane, but rather utilized 
bilateral Neoprene knee braces with medial and lateral 
hinges.  According to the veteran, his left knee was worse 
than his right, manifested by periodic swelling and "giving 
way," but no locking.  Additionally noted was that he had no 
pain when sitting, and no pain in bed.  The examiner noted 
that from the history, he would conclude that the veteran's 
limitation of activities were secondary to his knees and 
perhaps to his back, but not because of the right ankle or 
right leg, or right gastrocnemius or Achilles tendon.

On physical examination, there was moderate pain present in 
the veteran's left knee. Alignment of the veteran's legs on 
standing was within normal limits.  Ambulation showed a limp, 
with both knees tending to "give" as the veteran walked.  The 
veteran was able to come to a tip-toe standing position, and 
to maintain his body weight.  However, according to the 
veteran, he was not able to walk on his tip-toes due to pain.  
At the time of evaluation, the veteran was able to squat to 
130 degrees, but experienced left knee pain on rising.  Range 
of motion measurements (measured with a goniometer) showed 
flexion to 130 degrees, and full (0 degrees) extension 
bilaterally.  There was moderate patellofemoral crepitus in 
the left knee, but with no joint effusion on either the right 
or left.  Tenderness was present in the peripatellar areas on 
the right and left, the Lachman's test was negative.  At the 
time of evaluation, there was no evidence of varus or valgus 
laxity.  Anterior and posterior drawer signs were described 
as negative.  Strength of the right and left quadriceps 
muscles was estimated as 4/5.  Radiographic studies of both 
knees showed evidence of only mild narrowing of the medial 
joint compartment on either side, with the joint spaces 
themselves well-maintained.  There was no evidence of 
fracture, dislocation, or destructive bony lesion, or of 
significant joint effusion.  In the opinion of the examiner, 
the veteran did suffer from a functional loss secondary to 
pain and weakness due to his knees.  Additionally noted were 
problems with "flare-ups" of increased pain secondary to 
activity and weather changes.  

In a rating decision of December 1999, the RO granted a 10 
percent rating for the veteran's service-connected left 
chondromalacia patella, effective October 4, 1999, the date 
of the aforementioned VA orthopedic examination.

During the course of an RO hearing in January 2000, the 
veteran stated that he would miss between five to 10 days per 
year because of his knees and he had been constant with 
missing that amount of days throughout the years.  See 
Transcript, page 4.  The veteran's accredited representative 
argued that the veteran's claim for an increased rating for 
his service-connected knee disabilities was premised 
primarily upon painful motion.  See Transcript, page 13.

In a rating decision of February 2000, the RO continued the 
previously-assigned 10 percent rating for the veteran's 
chondromalacia patella of the right knee with degenerative 
changes.  That same rating decision amended the effective 
date assigned for the veteran's 10 percent rating for 
chondromalacia patella of the left knee with degenerative 
changes to February 26, 1998, the date of radiographic 
studies first showing evidence of osteoarthritis of the left 
knee.

In June 2000, an additional VA orthopedic examination was 
accomplished.  At the time of the examination, it was noted 
that the veteran's claims file was available and had been 
reviewed.  Additionally noted was that the veteran was 
currently on a "work-related disability" regarding his knees, 
and possibly his back.  When questioned, the veteran stated 
that his knees were "no worse" than when he was examined in 
October 1999.  Current complaints consisted of pain when 
walking as much as a block, as well as swelling in his knees 
"from time to time."  According to the veteran, the swelling 
occurred approximately three times per month.  Additional 
complaints included morning stiffness lasting approximately 
20 to 30 minutes, and a "giving way" of the knee 
approximately two times per week.  When questioned, the 
veteran stated that he wore bilateral knee braces, but took 
no pain medication for his knees.  There were no symptoms of 
locking, though the veteran's overall endurance was somewhat 
decreased due to his knee problems.

On physical examination, the veteran stated that he was "in 
pain."  He stood with normal alignment of his knees, and 
there was no evidence of varus or valgus malalignment.  At 
the time of examination, the veteran displayed a rather 
"lumbering" gait, with no specific varus or valgus stress, 
and no specific limp favoring either his right or left leg.  
Range of motion studies (performed with a goniometer) 
revealed full (0 degrees) extension and 90 degrees flexion 
bilaterally, with no crepitus about the patellofemoral or 
femorotibial joints.  There was no evidence of soft tissue 
swelling, and no joint effusion of either knee.  No specific 
tenderness was noted on palpation about the knees, which is 
to say, there was no joint line tenderness either medially or 
laterally.  Nor was there any tenderness about the patellae 
superiorly, inferiorly, or in the retropatellar aspect.  The 
veteran's knees displayed normal tracking during both flexion 
and extension, and there was no subluxation of the patellae.  
Ligament examination revealed normal varus and valgus 
strength, and Lachman's test was negative, as were the 
anterior and posterior drawer signs.  At the time of 
evaluation, strength of the hamstrings and quadriceps was 
estimated at 3/5 on both the right and left, and was under 
complete control of the veteran.  The pertinent diagnosis was 
bilateral knee pain.

In the opinion of the examiner, the veteran showed no 
symptoms of locking or joint effusion, though he did give 
some history of swelling.  There was no pain during range of 
motion.  The examiner also opined that there would be no 
additional limitation of motion with fatigue, or due to or 
during "flare ups."  Further, the examiner found that the 
veteran did not have incoordination.

A July 2001 leave statement for the veteran's place of 
employment shows that the veteran used 32 hours of sick leave 
for the year and used 168 hours of annual leave for the year.

During the course of the hearing before a traveling Veterans 
Law Judge in July 2001, the veteran complained of pain, 
swelling, and a "giving way" of his right knee.  See 
Transcript, page 3 (T. at 3).  The veteran reported his 
arthritis was diagnosed in service in 1982.  (T. at 5).  He 
complained of constant pain.  (T. at 5-6).  He related that 
he used 90 percent of his sick leave for his knee problems.  
(T. at 8-9).  The veteran further maintained that he lost 10 
months of work in 1993 due to his knee disabilities.  (T. at 
19-21).  The veteran's accredited representative argued that, 
in his opinion, previous evaluations had discounted "painful 
motion" of the veteran's knees, as well as a "functional 
impairment" associated with that pain.  (T. at 20).

On VA orthopedic examination in April 2004, it was noted that 
the veteran's claims file was available, and had been 
reviewed.  Reportedly, prior to February 2004, the veteran 
had worked as a tools and parts clerk with the United States 
Postal Service.  According to the veteran, this required him 
to stand behind the counter, and to get various tools and 
parts, which sometimes required climbing stairs or bending.  
When further questioned, the veteran stated that, over the 
course of a year, he would typically lose 25 to 30 days of 
work due to his knees, which were "worse on some days than 
others."

During the physical examination, the veteran was seen 
unaccompanied in the examining room.  The veteran was 
observed to be wearing bilateral knee braces, which, by his 
own report, he had used since 1987.  Current complaints 
consisted of daily pain which was worse on some days than 
others, depending upon the amount of time the veteran stood 
or walked.  According to the veteran, he was able to walk 
three blocks, at which point he found it necessary to rest 
due to knee pain.  Also noted was pain on climbing stairs, 
more so than in going downstairs.  According to the veteran, 
his knees rarely (approximately once every three months) gave 
way.  Reportedly, on those occasions, he tended to catch 
himself prior to falling.  The veteran voiced no complaints 
of locking of his knees, though he did report stiffness when 
first getting up after sitting and in the morning.  Also 
noted were problems with fatigability.

When questioned regarding his pain, the veteran described the 
area in question as "under his kneecaps."  However, the 
veteran denied any problems with joint swelling.  According 
to the veteran, he experienced pain on movement of his knees 
such that he generally needed assistance in putting on his 
shoes and socks.  The veteran denied any history of 
incoordination leading to falling other than on those 
occasions when his knee tended to give way, which was 
"rarely."  This was felt not to be the result of 
incoordination, but rather due to knee pain and weakness.

When further questioned, the veteran stated that he 
frequently took days off from work due to his knee problems.  
However, there was no indication that the veteran experienced 
any change in the range of motion of his knees during periods 
of increased pain.  According to the examiner, it was 
impossible to determine the degree of industrial impairment 
directly attributable to the veteran's service-connected knee 
disability, inasmuch as he also suffered from a back 
condition.

On physical examination, the veteran's overall health status 
appeared good, though he was in moderate pain.  The veteran 
moved about and changed his position in the office, during 
the course of which the standing alignment of both knees was 
normal, with no evidence of varus or valgus deformity.  The 
veteran displayed a somewhat unusual gait, which was 
described as rather "lumbering," characterized by a stiff leg 
and some "waddling."  In the examining room, the veteran 
tended to favor his right knee, leading to a tendency for the 
right knee to give way slightly as he walked across the room.

When holding onto the examining table, the veteran was able 
to squat to 60 degrees, though with bilateral anterior knee 
pain.  Range of motion measurements of the veteran's right 
knee as measured with a goniometer showed full extension to 0 
degrees with slight anterior knee pain and flexion to 90 
degrees, at which point there was anterior knee pain.  The 
veteran was able to flex a bit farther to 95 degrees, though 
with pain.

Range of motion studies of the veteran's left knee showed 
full extension to 0 degrees with anterior knee pain and 
flexion to 90 degrees accompanied by anterior knee pain.  
Additional knee flexion was present to 100 degrees, though 
with pain during the last 10 degrees.

No patellofemoral or femorotibial crepitus was palpated on 
examination, nor were any soft tissue abnormalities noted.  
Further examination revealed mild to moderate peripatellar 
tenderness on both the right and left knees, though with no 
evidence of any joint effusion.  Sensation was normal, and 
both patellar alignment and tracking were within normal 
limits.

Ligament testing showed no evidence of ligamentous laxity to 
valgus stress.  The anterior and posterior drawer signs were 
negative, as was Lachman's test.  The veteran complained of 
anterior right knee pain during varus or valgus stressing of 
the right knee.  Strength in both the right and left 
hamstring and quadriceps was described as 3/5.  Radiographic 
studies showed five degrees of varus of the left knee in the 
standing position.  Joint space narrowing was described as 
very minimal, and unchanged.  Radiographic study of the 
patellofemoral joints was within normal limits, with no 
evidence of any progressive arthritic condition.  The 
pertinent diagnosis was bilateral knee pain, previously 
diagnosed as chondromalacia patella.  In the opinion of the 
examiner, comparison of previous and current X-ray studies 
suggested that there had been no change in the veteran's X-
rays (at least of the right knee) during the period from 1993 
to 1999.  Current X-rays revealed no progressive arthritic 
condition and there was very minimal joint space narrowing 
for both the right and left knees.

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran has a diagnosis of arthritis of the right knee, 
and since February 26, 1998, a diagnosis of arthritis of the 
left knee.  Under DC 5010, traumatic arthritis is rated as 
degenerative arthritis under DC 5003, which, in turn, states 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved - here, Diagnostic Code (DC) 5260 (for limitation of 
flexion) and 5261 (for limitation of extension); ankylosis of 
the knee is evaluated under DC 5256.  If the limitation of 
motion of the specific joint or joints involved is not 
compensable under the appropriate diagnostic codes, then a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added, under DC 5003.  The limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

Pursuant to Diagnostic Code 5260, under which limitation of 
leg flexion is evaluated, the following evaluations are 
assignable:  for flexion limited to 45 degrees, 10 percent; 
for flexion limited to 30 degrees, 20 percent; and for 
flexion limited to 15 degrees, 30 percent.  

Pursuant to Diagnostic Code 5261, under which limitation of 
leg extension is evaluated, the following evaluations are 
assignable:  for extension limited to 10 degrees, 10 percent; 
for extension limited to 15 degrees, 20 percent; for 
extension limited to 20 degrees, 30 percent; for extension 
limited to 30 degrees, 40 percent; for extension limited to 
45 degrees, 50 percent. 

Standard range of knee motion is from 0 degrees (on 
extension) to 140 degrees (on flexion.  See 38 C.F.R. § 4.71, 
Plate II.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which a claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

A.  Increased Rating for Right Knee Disability

Considering the medical evidence in light of the above, the 
Board finds that a rating in excess of 10 percent for the 
veteran's chondromalacia patella with degenerative changes of 
the right knee is not warranted.

In this regard, the Board notes that the veteran's range of 
motion of the right knee in flexion has not been limited to 
less than 90 degrees throughout the duration of the appeal 
and he has had predominantly full extension of the right 
knee.  The record indicates that he had extension limited to 
five degrees during the August 1998 VA orthopedic evaluation.  
However, even such limitation of extension does not allow for 
a rating in excess of 10 percent.  As such, a rating in 
excess of 10 percent is not warranted based on limitation of 
motion unless the veteran has flexion limited to 30 degrees 
or less, or extension limited to 15 degrees or more.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  As the 
veteran's limitation of motion of the right knee does not 
meet these criteria, the veteran's right knee disability does 
not warrant a rating in excess of 10 percent based on 
limitation of motion.

There also is no basis for assignment of more than the 
current 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  In this regard, the Board notes that there also 
is no objective evidence of recurrent subluxation or lateral 
instability, symptoms evaluated under this provision.  
Although the veteran has complained of his right knee giving 
way at times (to include during the April 2004 VA 
examination, during which he stated these episodes rarely 
occurred), the objective medical evidence has consistently 
shown that the veteran's right knee is stable and there is no 
laxity.  Further, the evidence does not show that the veteran 
has had recurrent subluxation, neither has he reported such 
symptoms.  Because the knee has consistently been stable on 
examination, and there is no evidence of recurrent 
subluxation, there also is no basis for separate ratings for 
the right knee based on arthritis (resulting in limited or 
painful motion) and instability.  See VAOPGCPREC 23-97 (July 
1, 1997; revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 
1998).  Thus, a rating in excess of 10 percent pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5257 is not in order.

Further, there is no other diagnostic code pursuant to which 
a higher rating for the right knee disability could be 
assigned.  As the medical evidence does not indicate that the 
veteran has any impairment of the tibia and fibula, rating 
the disability under Diagnostic Code 5262 is not appropriate.  
Moreover, Diagnostic Codes 5259 and 5263 do not provide for 
assignment of a rating in excess of 10 percent.  The veteran 
was found during the October 1996 VA examination to have 
small effusion in the right knee.  However, this isolated 
episode of effusion in the right knee does not allow for a 
rating in excess of 10 percent pursuant to the rating 
criteria as the veteran was not shown to have "frequent 
episodes" of effusion into the joint, which is required 
according to 38 C.F.R. § 4.71a, Diagnostic Code 5258.  In 
contrast, the October 1996 is the only incident of effusion 
as recorded in the medical evidence of record.  Finally, 
there are no symptoms or impairment associated with the right 
knee to warrant rating the disability under any other 
provision of VA's rating schedule.

C.  Increased Rating for Left Knee Disability
Since February 26, 1998

Considering the medical evidence in light of the above rating 
criteria, the Board finds that a rating in excess of 10 
percent for the veteran's chondromalacia patella with 
degenerative changes of the left knee, since February 26, 
1998, is not warranted.

In this regard, as stated above, the veteran's range of 
motion of the left knee in flexion has not been limited to 
less than 90 degrees throughout the duration of the appeal 
and he has had predominantly full extension of the left knee, 
with one episode of extension limited to five degrees.  The 
Board notes that the limitation of flexion and extension as 
shown by the medical evidence of record for the veteran's 
left knee does not allow for a rating in excess of 10 
percent, as the veteran is not shown to have flexion limited 
to 30 degrees or less, or extension limited to 15 degrees or 
more.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  As 
the veteran's limitation of motion of the left knee does not 
meet these criteria, the veteran's left knee disability does 
not warrant a rating in excess of 10 percent based on 
limitation of motion.

There also is no basis for assignment of more than the 
current 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  As with the right knee, although the veteran 
would at times complain that his left knee gave way, there is 
no objective evidence of recurrent subluxation or lateral 
instability for the left knee since February 26, 1998.  
Therefore, there is no basis for separate ratings for the 
left knee based on arthritis (resulting in limited or painful 
motion) and instability.  See VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998).  
Hence, a rating in excess of 10 percent pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, since February 26, 1998, is 
not in order.

Further, there is no other diagnostic code pursuant to which 
a higher rating for the left knee disability, since February 
26, 1998, could be assigned.  The medical evidence does not 
suggest that there is any impairment of the tibia or fibula, 
and neither has the veteran asserted such a disability.  
Therefore, rating the disability under Diagnostic Code 5262 
is not appropriate.  The veteran was shown to have a positive 
McMurray's and positive Apley's test on the left knee during 
the September 1998 VA physical therapy appointment.  However, 
at no other time since February 26, 1998, has the veteran 
been shown to have any cartilage impairment, neither has he 
been shown to have frequent episodes of locking or effusion 
in the left knee.  As the veteran's positive result from the 
McMurray's and Apley's test was an isolated incident, the 
Board finds that the veteran does not have a predominant 
cartilage impairment that would warrant consideration of a 
higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  
In addition, Diagnostic Codes 5259 and 5263 do not provide 
for assignment of a rating in excess of 10 percent.  Finally, 
there are no other symptoms or impairment associated with the 
left knee to warrant rating the disability under any other 
provision of VA's rating schedule.

C.  Effective Date Earlier than February 26, 1998
For the Award of a 10 Percent Rating for Left Knee Disability

The effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or claim for increase is the date of receipt of 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).

The veteran asserts that the date of entitlement of a 
compensable rating for his left knee disability is prior to 
February 26, 1998.  However, after considering the medical 
evidence in light of the above rating criteria, the Board 
finds that the veteran's left knee disability did not warrant 
a compensable rating prior to February 26, 1998.

In this regard, the veteran's range of motion of the left 
knee reflected full extension, and flexion was most severely 
limited to 104 degrees.  Therefore, the veteran's limitation 
of motion of the left knee prior to February 26, 1998, did 
not meet the criteria for a compensable rating pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  In addition, 
although the veteran is entitled to a 10 percent rating if he 
has arthritis and limitation of motion evidenced by swelling, 
muscle spasm, or satisfactory evidence of painful motion, the 
regulation is clear that arthritis must be established by X-
ray findings.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In 
this regard, the parties April 2007 Joint Motion for Remand 
states that a private physician diagnosed the veteran with 
degenerative arthritis in the knees in a 1993 medical record.  
Although the evidence of record does reflect a diagnosis of 
significant degenerative arthritis of the knees by a private 
physician, Dr. P.S., in September 1993, the medical record 
does not indicate that the diagnosis was based on X-ray 
findings.  Moreover, subsequent to the September 1993 private 
medical record, a March 1994 VA X-ray and an October 1996 VA 
examination MRI both revealed normal findings regarding the 
veteran's left knee.  Therefore, a 10 percent rating for the 
veteran's left knee, prior to February 26, 1998, is not 
warranted, as the veteran is not shown to have a diagnosis of 
arthritis based on X-ray findings.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Further, in the April 2007 Joint Motion for Remand, the 
parties noted that the medical records and the veteran's 
testimony establish that the veteran had left knee 
symptomatology prior to February 26, 1998, even if he was not 
found to have a diagnosis of arthritis.  The Board notes that 
the veteran complained of painful motion prior to February 
26, 1998.  In addition, crepitus was noted during range of 
motion testing.  Although the veteran had painful motion and 
crepitus prior to February 26, 1998, the veteran's painful 
motion did not cause limitation of motion that would warrant 
a compensable evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.  In addition, the veteran was not found to 
have any instability or recurrent subluxation of the left 
knee prior to February 26, 1998.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  The veteran and his representative 
argue that the veteran's painful motion symptomatology should 
be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
However, the Board notes that this diagnostic code is 
applicable to recurrent subluxation or lateral instability, 
which the veteran is not shown to have.  In addition, the 
veteran is not shown to have impairment of the semilunar 
cartilage, impairment of the tibia or fibula, or genu 
recurvatum to warrant a compensable rating using 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5258, 5259, 5262, 5263.  Therefore, 
an effective date earlier than February 26, 1998 for the 
grant of a compensable rating for the veteran's left knee 
disability is not warranted, as the veteran is not shown to 
have impairment of the left knee that meets the criteria for 
a compensable rating.

D.  Both Disabilities

Even considering functional loss due to pain, range of motion 
findings reflect that there is neither ankylosis nor 
limitation of flexion or extension warranting increased 
ratings for either disability under Diagnostic Codes 5256, 
5260, or 5261.  In this regard, the Board notes that the 
October 1999 VA examiner found there to be functional loss 
secondary to pain and weakness.  In addition, flare-ups 
occurred secondary to activity and weather changes.  However, 
the same VA examiner stated that he could not determine 
whether there was decreased limitation of motion with a 
flare-up based on the veteran's reported history.  In 
addition, the June 2000 VA examiner noted that the veteran 
did not have pain during his range of motion, and there was 
no additional limitation of motion with fatigue or flare-ups.  
Further, the veteran had no incoordination.  Moreover, the 
April 2004 VA examiner noted that the veteran had no change 
in his range of motion secondary to pain.  Therefore, the 
Board finds that even considering functional loss due to 
pain, the veteran's range of motion does not meet the 
criteria for a rating in excess of 10 percent for the right 
knee or left knee disability since February 26, 1998.  
Neither does the veteran's range of motion meet the criteria 
for a compensable rating for the left knee prior to February 
26, 1998.  Hence, the provisions of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, have been considered, but provide no basis 
for assignment of any higher rating based on limited motion.

The above-determinations are based upon application of VA's 
rating schedule.  Additionally, the Board finds that there is 
no showing that the veteran's service-connected right or left 
knee disabilities reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2006).  In this regard, the Board notes that the 
right and left knee disabilities alone are not objectively 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned rating).  In this regard, 
the Board notes that the veteran reported losing 10 months 
from his job in 1993 secondary to his right and left knee 
disabilities.  However, he has not provided any objective 
evidence to show that he missed 10 months of work due to his 
service-connected knee disabilities.  In addition, various 
physicians in 1993 stated that the veteran needed to change 
jobs due to his knees and be placed on limited or light duty.  
Hence, the record indicates that the veteran did indeed 
change from a job as a mechanic, which required bending and 
squatting, to a position of a clerk, which does not require 
much manual labor and excessive standing.  In addition, the 
record shows that the veteran was placed on limited duty in 
December 1995 due to his nonservice-connected low back strain 
and not his service-connected bilateral knee disabilities.  
Moreover, the veteran currently asserts that he misses many 
days of work per year due to his bilateral service-connected 
knee disabilities.  He also submitted a leave statement 
showing that he had used almost all of his leave in 2001.  
However, as stated above, the veteran is also shown to have a 
nonservice-connected low back disability that impacts his 
employment.  In addition, the April 2004 VA examiner noted 
that the veteran also suffered from a back disability; 
therefore, the VA physician could not determine the veteran's 
industrial impairment directly attributable to the veteran's 
service-connected knee disabilities.  As the evidence shows 
that the veteran suffers from a nonservice-connected low back 
disability that, in connection with his bilateral knee 
disability, affects his employment, and the effect of his 
bilateral knee disability alone on his employment cannot be 
determined, the Board finds that the evidence does not show 
the veteran's bilateral knee disabilities alone markedly 
interfere with his employment.  

Further, there is no objective evidence that the veteran's 
bilateral knee disabilities warrant frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  Although the 
veteran argues that the new job assigned does not allow for 
advancement and he receives lower pay, the Board notes that 
the veteran is currently working and his service-connected 
bilateral knee disabilities do not prevent him from 
continuing his employment.  Hence, in the absence of evidence 
of any of the factors outlined above, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

A rating in excess of 10 percent for chondromalacia patella 
with degenerative changes of the right knee is denied.

A rating in excess of 10 percent for chondromalacia patella 
with degenerative changes of the left knee, since February 
26, 1998, is denied.

An effective date earlier than February 26, 1998, for the 
award of a 10 percent rating for chondromalacia patella with 
degenerative changes of the left knee is denied.




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


